Appeal from a decree of the Surrogate’s Court, Onondaga County (Ava S. Raphael, S.), entered September 21, 2016. The decree, among other things, admitted the Last Will and Testament of decedent Charlotte S. VanLoan to probate. It is hereby ordered that the decree is unanimously affirmed without costs. Memorandum: We affirm the decree for reasons stated in the decision at Surrogate’s Court. We write only to note that respondent’s contention that the Surrogate erred in granting petitioners’ motion for summary judgment dismissing her objections to probate because petitioners failed to attach a copy of the pleadings to the motion papers “is raised for the first time on appeal and thus is not properly before us” (Chapman v Pyramid Co. of Buffalo, 63 AD3d 1623, 1624 [4th Dept 2009]). Present—Whalen, P.J., Centra, DeJoseph, NeMoyer and Winslow, JJ.